DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (2015/0360351 “Harvey”).

    PNG
    media_image1.png
    394
    551
    media_image1.png
    Greyscale
Harvey meets all of the limitations of claim 1, i.e., a wrench comprising a body 12, 14 including a head 14 having an aperture accommodating 30, and a handle portion 12 defining a longitudinal axis Fig. 1, the longitudinal axis centrally extending through a first end 18 of the handle portion adjacent the head to a second end proximal end 16 of the handle portion opposite the first end; an aperture @16, Fig. 10, 22 or 23 defined in the handle portion at the second end Fig. 10; wherein the handle portion and the head are integrally formed from a single component that defines the head, the handle portion and the aperture 16 integrated to 70, or 91ab in turn integrated in 16 Fig. 10; a bottom jaw 28 coupled to the head, the bottom jaw including 32 and a first outermost edge Fig. 3, the first outermost edge transverse to the longitudinal axis and distal to the aperture of the head Figs. 3 and 4, the first outermost edge defining a width Z-axis of the bottom jaw measured perpendicular to the longitudinal axis; an upper jaw 30 extending through the aperture of the head Fig. 1, the an upper jaw including a threaded portion 56 and upper teeth 34 and a second outermost edge Z-axis, Fig. 3, the second outermost edge transverse to the longitudinal axis and distal to the aperture of the head Fig. 3; and an actuator 60 coupled to the threaded portion of the upper jaw such that rotation of the actuator relative to the upper jaw moves the upper teeth of the upper jaw relative to the bottom teeth Fig. 1; wherein a length is measured from the first outermost edge of the bottom jaw to a lower edge of the second end of the handle portion parallel to the longitudinal axis defining the handle length, D2-D1 minus the height of jaw 30, Fig. 10, e.g., 18.9 inches [0049] with a ratio of the width of the lower jaw to the 18.9” handle to be approximately 0.05, defining a width for the lower jaw of about 0.95” paragraph [0049], meeting the claim except for defining the handle length to be measured between 15 inches and 19 inches from the first outermost edge of the bottom jaw to a lower edge of the second end of the handle portion parallel to the longitudinal axis.
Harvey in paragraph [0047] discloses for the maximum jaw opening or D1 to be about 3.1”, resulting in a handle length that is 15.8 inches including the height/thickness of the upper jaw. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Harvey with a 3/4” thick jaw (resulting in a ratio of 0.06) for a strong and compact jaw in adapting for an application requiring structural integrity and since such modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 5, PA (prior art, Harvey modified for handle size) meets the limitations, except for disclosing the ratio to be less than 0.06”. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the handle length based on the intended use, e.g., the size of the workpiece, e.g., 16.5” for a higher torque transfer, (resulting in a ratio of about 0.057) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 6, PA meets the limitations, i.e., bottom jaw W1 to be 0.95” [0049].
Regarding claim 7, PA as applied to claim 1, meets the limitations, i.e., wherein W2 is less than W1, Fig. 3.
Regarding claim 8, PA as applied to claim 1, meets the limitations, except for disclosing the width of the bottom jaw to be between 0.07” and 0.08”. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the desired ratio based on the intended use, e.g., about 0.05 (resulting in W2 of about 0.8”) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 9 and 10, PA as applied to claim 1, meets the limitations, non-circular handle portion, i.e., I-beam handle @18, Figs. 2 and 3
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woodling (3,280,667) in view of evidently references Williams (7,131,355) and Document 1 (Google search).
Woodling meets all of the limitations of claim 11, i.e., a wrench comprising a body 10, 14 including a head having an aperture accommodating 13, and a handle portion 10 defining a longitudinal axis Fig. 1, the longitudinal axis centrally extending through a first end about the pocket supporting 19 of the handle portion adjacent the head to a second end proximal end of the handle portion opposite the first end; an aperture proximal end not numbered defined in the handle portion at the second end Fig. 1; wherein the handle portion and the head are integrally formed from a single component that defines the head, the handle portion and the aperture Fig. 1; a bottom jaw 12 coupled to the head, the bottom jaw including bottom teeth and a first outermost edge Fig. 1, the first outermost edge transverse to the longitudinal axis and distal to the aperture of the head Fig. 1, the first outermost edge defining a width Z-axis of the bottom jaw measured perpendicular to the longitudinal axis; an upper jaw 11 extending through the aperture of the head Fig. 1, the an upper jaw including a threaded portion 28 and upper teeth 18 and a second outermost edge Z-axis, the second outermost edge transverse to the longitudinal axis and distal to the aperture of the head Fig. 1; and an actuator 19 coupled to the threaded portion of the upper jaw such that rotation of the actuator relative to the upper jaw moves the upper teeth of the upper jaw relative to the bottom teeth Fig. 1; wherein a length is measured from the first outermost edge of the bottom jaw to a lower edge of the second end of the handle portion parallel to the longitudinal axis defining the handle length, e.g., standard 10 inches with a width of 03:35, defining a ratio of the width of the bottom jaw over the length to between 0.04 and 0.07 i.e., 0.07, 02:10-12. Woodling discloses that for a standard 10-inch pipe wrench the width of the hook jaw is approximately 11/16 or 0.69” 02:10-12 suggesting a ratio of 0.69”/18” or about 0.07 for a ratio of similarly sized lower jaw relative to a 10” handle; except for explicitly disclosing the length of the handle for a 10” wrench; the width of the bottom jaw and for defining the handle length measured to be between 15 inches and 19 inches.
Williams discloses a standard 10” wrench, wherein the upper jaw is substantially the same size of the lower jaw Fig. 4. It is commonly known that a 10” wrench is mostly defined by the size of the handle, see for example document 1 (google search).
Accordingly a standard 10” wrench with a 10” handle (in view of document 1), having a similarly sized upper and lower jaw, in view of Williams, for better grip on a workpiece and/or for ease of manufacturing, would be within the recited range of the ratio of the lower jaw to the handle length, i.e., 0.07. However, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Woodling with long handle, e.g., 15” maintaining the ratio of the handle length relative to the bottom jaw of about 0.07” as suggested by Woodling in adapting for an application requiring handles longer than 10 inches yet maintaining the ratio of width of the jaw to the handle for structural integrity and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
except for disclosing the ratio to be less than 0.06”. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the length based on the intended use, e.g., the size of the workpiece, e.g., to modify the width of the jaws, e.g., at 0.75” for a full grip, (resulting in a ratio of about 0.05 for a 15” handle) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; the modified wrench meets the limitations of claim 6 width of the bottom jaw being 0.75”.

    PNG
    media_image2.png
    140
    152
    media_image2.png
    Greyscale
Regarding claims 6-8, PA as applied to claim 1, meets the limitations, i.e., for a 15” handle with maintaining the relative ratio, the width of the bottom jaw (or the similarly sized upper jaw) is 1”; wherein the second outermost edge defines a width of the upper jaw measured perpendicular to the longitudinal axis defined by the narrow section 22 adjacent to 20, wherein the width of the upper jaw is less than the width of the bottom jaw; wherein the width of the bottom jaw is between 0.7 inches and 0.8 inches i.e., measured or the width defined by the tapered section 22 of a jaw of 1” at 21.
Regarding claims 9 and 10, PA as applied to claim 1, meets the limitations, non-circular handle portion, i.e., I-beam handle 10.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided double patenting rejection is overcome.
Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, regarding the rejection of claim 1 over modified Woodling, applicant argues that firstly Woodling does not disclose what part of the wrench is a standard 10”; second Applicant argues that Woodling never teaches the maintenance of the relative size of the bottom jaw width to the handle length and thirdly, Woodling fails to teach a width of its bottom jaw, since Woodling fails to disclose for the upper jaw to be the same width of the lower jaw. These arguments are not found persuasive. As indicated by evidentiary reference Williams and Document 1 (Google search) normally in a standard 10” wrench the upper and lower jaws are of the same size (see Williams, Fig. 2), and that a 10” wrench is defined by the size of the handle (Doc. 1). Further regarding the last argument, maintaining the relative ratio would have also been obvious to one of ordinary skill in the art (when changing the length of the handle) for persevering the structural integrity for the jaws for the desired handle length. 
Attempts to reach the Applicant were not successful, but Examiner is available for discussion in view of the accelerated prosecution and indicated allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
March 3, 2022						Primary Examiner, Art Unit 3723